Citation Nr: 1448750	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and schizophrenia. 

2.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD) and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2011 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is associated with the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

When this case was most recently before the Board in January 2014, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Claim - Acquired Psychiatric Disorder 

In response to the Board's remand directives in January 2014, the AOJ obtained an addendum opinion from Dr. F.B., Ph.D., in July 2014 in which it was opined that it was less likely as not (less than 50/50 probability) that the Veteran's diagnosed schizophrenia was caused by or a result of his military service.  This opinion was based on the fact that the Veteran was initially hospitalized at the Tuskegee VA in February 1980 and diagnosed with schizophrenia, paranoid type.  The VA examiner stated that "the 10 year delay between the Veteran's active duty military service and the diagnosis of a psychiatric condition make it less likely as not (less than 50/50 probability) that diagnosed schizophrenia, paranoid type was caused by or a result of [Veteran's] military service."

The Board finds that this opinion is inadequate for adjudication purposes.  The VA examiner appeared to base this opinion on absence of treatment.  That is, the rationale for the opinion was based upon the fact that there was 10 year delay between the Veteran's active duty military service and the diagnosis of a psychiatric condition.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). 

Further, AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Claim - Respiratory Disorder 

In response to the remand directives in January 2014, in which the Board specifically asked that a VA examiner address whether the current disability was related to presumed herbicide exposure in service, the AOJ obtained an addendum opinion in July 2014.  The VA examiner stated that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner, in pertinent part, stated that after reading the article, "Agent Orange Presumptive Conditions - A Nation's Belated Acknowledgement to Vietnam-Era Veterans", she found that respiratory cancers were considered presumptively service connected to herbicide exposure; restrictive lung diseases (such as chronic obstructive pulmonary disease (COPD)) were not.  Therefore the examiner opined that the Veteran's current COPD was less likely as not due to presumed exposure to Agent Orange during service time.  A clarifying opinion should be sought concerning COPD and asthma, which was diagnosed by a private physician in 2007.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The electronic claims folder should be provided to the VA examiner.  The examiner should be requested to review the evidence of record, to include this Remand, and provide an opinion in which he or she sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the question of whether there is a 50 percent or better probability that any acquired psychiatric disorders present during the pendency of this claim began in or are etiologically related to the appellant's active service.

The examiner is reminded that the fact that there is a lack of documentation of treatment is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

The examiner's attention is directed to the Veteran's report on separation examination that he had excessive worry and nervous trouble, the separation examination report, the service personnel records indicating that he was punished for misconduct, and the VA psychiatric hospitalization discharge report in 1980 indicating that the Veteran was in jail for a period of four months and after coming home, his behavior was inappropriate.

2.  Then, the electronic claims folder should be provided to the VA examiner who provided the July 2014 respiratory disorders opinion.  The examiner should be requested to review the claims folder, to include this Remand, and provide an addendum opinion in which he or she sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the question of whether there is a 50 percent or better probability that any respiratory condition present during the pendency of this claim began in or is etiologically related to the appellant's active service, including whether it is related to presumed exposure to Agent Orange during service.

The examiner is reminded that he or she may still find that the Veteran's COPD or asthma are directly related to Agent Orange exposure even though they are not included as presumptive disease under VA regulations.  It is noted that the July 2014 opinion indicated that restrictive lung diseases (such as COPD) are not related to herbicide exposure.  The examiner is asked to explain whether COPD and asthma are obstructive or restrictive lung diseases and whether COPD and asthma are at least as likely as not related to presumed exposure to Agent Orange during service. 

The examiner's attention is directed to the private medical record diagnosing asthma in 2007.  If the July 2014 examiner is unavailable, the claims folder should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the appellant should only be performed if deemed necessary by the person providing the opinion.
 
3.  The AOJ should also undertake any other development it determines to be warranted.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



